Citation Nr: 1747256	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar intervertebral disc disease.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2014, the Veteran requested a hearing before a Veterans Law Judge, but in November 2016, he withdrew his hearing request.

FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar intervertebral disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement a rating in excess of 20 percent for degenerative arthritis, lumbar intervertebral disc disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011).

During a June 2017 phone conversation with VA, the Veteran explicitly and unambiguously requested to withdraw his entire appeal as he is satisfied with his current 100 percent disability rating.  In a written statement received in July 2017, the Veteran reiterated his intent to withdraw from appeal the issue of entitlement a rating in excess of 20 percent for degenerative arthritis, lumbar intervertebral disc disease.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

ORDER

The appeal as to entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar intervertebral disc disease is dismissed.





___________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


